Citation Nr: 1823309	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  08-27 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  For the period prior to April 24, 2015, entitlement to an evaluation in excess of 20 percent for peripheral vascular disease (PVD) of the right lower extremity.

2.  For the period from April 24, 2015 to April 23, 2017, entitlement to an evaluation in excess of 40 percent for PVD of the right lower extremity.

3.  From April 24, 2017, entitlement to an evaluation in excess of 60 percent for PVD of the right lower extremity.

4.  For the period prior to April 24, 2015, entitlement to an evaluation in excess of 20 percent for PVD of the left lower extremity.

5.  For the period from April 24, 2015 to April 23, 2017, entitlement to an evaluation in excess of 40 percent for PVD of the left lower extremity.

6.  From April 24, 2017, entitlement to an evaluation in excess of 60 percent for PVD of the left lower extremity.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to October 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted service connection for PVD of the right and left lower extremities and assigned noncompensable ratings, effective June 26, 2006.  Jurisdiction was subsequently transferred to the RO in St. Paul, Minnesota.

A March 2012 Board decision denied the claims.  An October 2012 Order of the Court of Appeals for Veterans Claims granted a joint motion by the parties to vacate the Board decision with regard to the PVD ratings, and remanded these matters to the Board for further appellate review.

In December 2013 and November 2015, the Board remanded the claims for further development.  These matters are now returned to the Board for further appellate review.

June 2015 and February 2018 rating decisions awarded higher (staged) ratings for the Veteran's PVD of the lower extremities.  As these awards did not constitute grants of the full benefit sought on appeal, these matters remain on appeal before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's PVD of the right and left lower extremities are currently assigned (each) a 20 percent rating prior to April 24, 2015, a 40 percent rating effective April 24, 2015, and a 60 percent rating effective April 24, 2017.  The Veteran seeks higher ratings.

Most recently, in November 2015, the Board remanded the claims so that the Veteran could be afforded a new VA examination (as the last examination was in 2007), and so that his Social Security Administration (SSA) records as well as any outstanding treatment records could be associated with the claims file.  Subsequently, the Veteran stated that all treatment for his PVD is with VA, and the AOJ associated with the claims file the Veteran's more recent VA treatment records and his SSA records.  Also, the Veteran was afforded an April 2017 VA examination.

The Veteran alleged in a November 2017 statement that an October 2017 VA examiner did not examine his peripheral pulses, and that the examiner noted they were normal in error.  While the Board is cognizant of his assertion, the Board is notes that the October 2017 VA examination was performed to address the Veteran's service-connected coronary artery disease, not his PVD.  Rather, the Veteran was afforded the April 2017 VA examination to specifically address the severity of his lower extremity PVD.

Also, the Veteran's representative alleged in a March 2018 statement that the most recent February 2018 supplemental statement of the case (SSOC) did not include the Veteran's November 2015 statement in the list of evidence considered.  The Board notes that the November 2015 statement was received the same month the Board remanded the claim.  The Veteran wrote in his November 2015 statement, among other things, that since June 2006, he has experienced claudication within 100 yards of walking, diminished peripheral pulses, and atrophic changes such as shiny thin skin and absence of hair.  Therefore, this matter should be remanded for readjudication by way of a new SSOC that includes a review of the November 2015 statement by the Veteran.

Also, on remand, the AOJ should respond to the November 2017 request by the Veteran's representative for a copy of the October 2017 VA examination relating to the Veteran's coronary artery disease.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's representative a copy of the October 2017 VA examination report (coronary artery disease).

2.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC), and then the claim(s) should be returned to the Board for further review.  Please note that the SSOC must include in the list of evidence reviewed the Veteran's November 2015 statement.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

